PER CURIAM.
We have carefully examined the record on appeal and the briefs filed by able counsel. Although the evidence giving rise to the entry of the final judgment, based upon a jury verdict, here appealed was in conflict, those conflicts were resolved by the trier of the fact for whose collective judgment we may not substitute ours. We find no error of law as applied to those facts. Further, the excellent briefs of the parties reveal that each point here presented has been heretofore determined by decisions of this Court and of the Supreme Court of Florida. Nothing would be added to the jurisprudence of this State by again discussing those points here.
Dispositive of the primary point here presented is our recent opinion in Thompson v. Jacobs, et al., Fla.App. 1st 1975, 314 So.2d 797, 1975.
*801Appellant having failed to demonstrate prejudicial error, the final judgment appealed is
Affirmed.
RAWLS, C. J., and BOYER and Mc-CORD, JJ., concur.